DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1, 10 & 19, the prior art found does not specifically teach determining, based at least on sensor data, a pose of a user in a three- dimensional (3D) environment; rendering on a display device an object comprising a plurality of surfaces associated with different tracks of an audio file; in response to identifying a change in an orientation of the object relative to the pose of the user: identifying one or more surfaces of the object along a pose direction of the user in the 3D environment; selecting one or more tracks associated with the identified one or more surfaces; and determining an audio mix of the selected one or more tracks; and communicating an audio signal representative of the audio mix to a speaker.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
	Examiner reviewed the claims and the prior art from the parent application in addition to the newly cited prior art attached to the current application. The current independent claims require determining a pose direction wherein that determination allows for a display of an object with a plurality of surfaces associated with different tracks, wherein that pose direction and the change in the orientation of the object relative to the pose allows for a determination of a track from the plurality of tracks and communication of the audio signal of that selected track to a surfaces having a plurality of functions shown thereon, selection of which can be accepted, in advance and displays, when selection of a surface having a function shown thereon is accepted, an item corresponding to the function. Neither prior art, together or alone, teaches the limitations of the current application.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANGIE BADAWI/Primary Examiner, Art Unit 2179